Citation Nr: 0737781	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-12 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine at L5-S1, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from April 1974 to 
October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 2006, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

In November 2006, the Board remanded the veteran's claim for 
additional development.  Following further development of the 
record, the Appeals Management Center (AMC) continued the 
denial of the veteran's claim and returned this matter to the 
Board.  

The appeal is REMANDED to the AMC, in Washington, DC.  VA 
will notify the veteran if further action is required.  


REMAND

The veteran's claim for increase was filed in September 1996.  
Thus, the claim is being considered in light of the former 
and revised rating criteria for evaluating disabilities of 
the spine.  Under the revised criteria for General Rating 
Formula for Diseases and Injuries of the Spine (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243), the veteran may be 
rated separately for both orthopedic and neurologic 
manifestations of her spine disability.  In this regard, the 
Board is aware that symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are noted to be 
considered in the general rating formula.  Nonetheless, the 
code allows for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, to be rated separately, under an 
appropriate diagnostic code.  

In November 2006, the Board remanded the veteran's claim on 
appeal for additional evidentiary development.  In its 
remand, the Board requested that the veteran be scheduled for 
both neurological and orthopedic examinations.  The medical 
evidence of record at that time included a report of March 
2000 electrophysiologic (EMG/Nerve Conduction) study that 
revealed the veteran as having mild lumbosacral radicular 
disease consistent with left L-5 radicular dysfunction.  

A review of the claims file reflects that the veteran appears 
to have been scheduled for a neurological examination and for 
an orthopedic (spine) examination.  In April 2007, the 
veteran underwent a VA spine examination.  The report of the 
April 2007 VA spine examination reflects the veteran's 
reported history of significant radiation of pain into her 
buttocks and her distal lower extremities.  On clinical 
evaluation the examiner reported some neurological findings.  
Thereafter, the examiner opined with respect the veteran's 
medical condition to include a reported finding that the 
veteran had worsening lumbosacral back pain with radiation 
into the bilateral distal lower extremities.  Otherwise, no 
other diagnosis, findings, or opinion regarding the veteran's 
radicular symptoms were reported.  

In this case, it appears to the Board that while the veteran 
may have been scheduled for a neurological examination and an 
orthopedic (spine) examination, only the spine examination 
was actually conducted.  Otherwise, findings noted in the 
report of April 2007 VA spine examination are inadequate to 
properly evaluate the veteran's identified neurological 
abnormalities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  

In lieu of the above and the need for more definitive 
neurological findings concerning the veteran's radicular 
symptomatology, the veteran should be scheduled for a 
neurological examination at an appropriate VA medical 
facility.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination).  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of her claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  

The Board also notes that the veteran reported that she was 
treated at the VA Outpatient Clinic (VAOPC) in Jacksonville, 
Florida, beginning in 1989 for her lumbosacral spine 
disability.  Associated with the claims file are treatment 
records from the facility, in particular, dated from March 
1996 to July 1996 and from July 2002 to May 2003.  In a 
September 2002 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
identified having been treated at the Jacksonville VAOPC 
"continuous for [the] last four years."  A review of the 
record reflects that in May 2003, the RO requested 
Jacksonville VAOPC treatment records from September 2001.  
This resulted in receipt of those records, noted above, dated 
from July 2002 to May 2003.  Otherwise, the claims file does 
not reflect that an attempt to obtain records from the 
Jacksonville VAOPC dated for the period July 1996 to 
September 2001 has ever been undertaken.  Therefore, in light 
of the veteran's report of treatment, an attempt should be 
made to obtain any available medical records from the 
Jacksonville VAOPC from July 1996 and September 2001.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 
11 Vet. App. 462, 466-67 (1998).  

The Board also notes that, when VA becomes aware of the 
existence of potentially relevant records before deciding the 
claim, VA will notify the claimant of the records and request 
that the claimant provide a release for the records.  If the 
claimant does not provide any necessary release of the 
relevant records that VA is unable to obtain, VA will request 
that the claimant obtain the records and provide them to VA.  
See 38 C.F.R. § 3.159(e)(2) (2007).  

In this instance, the veteran submitted a statement in 
September 2002 identifying various medical treatment 
providers.  In particular, the veteran reported receiving 
treatment for her lumbosacral spine disability from Heartland 
Physical Therapy in 1996.  She also reported having her 
lumbosacral spine disability evaluated in 2001 by Dr. Mark A 
Spatola, a neurologist.  The Board finds that VA has been 
placed on notice of potentially relevant private medical 
records associated with the veteran's service-connected 
lumbosacral spine claim.  The regulation requires VA to 
notify the veteran of the existence of the specific relevant 
medical records, which have not been obtained.  Therefore, 
the veteran should be notified that records from "Heartland 
Physical Therapy" and from a "Dr. Mark A Spatola" could be 
relevant to her claim on appeal.  The RO should thereafter 
undertake appropriate action to obtain and associate those 
records with the claims file.  See 38 C.F.R. § 3.159(c)(1), 
(e)(1),(2) (2007).  

Furthermore, under the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to make reasonable efforts to 
assist a claimant in obtaining identified private and federal 
records.  This duty includes notifying the claimant of the 
inability to obtain any specific authorized records that were 
identified and are relevant to the claim.  38 U.S.C.A. § 
5103A(b)(2)(A) (West 2002); 38 C.F.R. § 3.159(e)(1) (2007).  

The Board notes that attempts were made by the RO to obtain 
identified records from Kingsland Physical Therapy and from 
Dr. Doreen Dargon.  No response to the RO's request for 
records from either entity was received.  In a July 2002 
statement of the case (SOC), the veteran was notified that 
requests to Kingsland Physical Therapy and to Dr. Dargon had 
failed to produce any records.  

Under 38 C.F.R. § 3.159(e)(1), when VA makes reasonable 
attempts to obtain private or Federal relevant records and is 
unable to obtain them or concludes that such records do not 
exist, VA will provided the veteran notice of this fact.  
That notice will contain the following information: (i) The 
identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  Id.  

Here, notice from the RO to the veteran in the July 2002 SOC 
concerning the RO's inability to obtain those identified 
records from Kingsland Physical Therapy and from Dr. Doreen 
Dragon did not meet the requirements of 38 C.F.R. 
§ 3.159(e)(1).  The sentence contained in the SOC were 
insufficient to satisfy VA's duty under the regulation and to 
allow the veteran to make an informed response to VA's 
inability to obtain the identified records.  Thus, the 
veteran was denied the full assistance of VA required under 
the law and regulation.  In light of the above, the veteran 
should be provided notice of the inability of the RO to 
obtain the requested records from Kingsland Physical Therapy 
and from Dr. Doreen Dragon.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

In view of the foregoing, this matter is REMANDED for the 
following action:

1.  The veteran and her representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in her possession, and 
the letter should explain the type of 
evidence that is her ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

In particular, the veteran should be 
requested to identify any private or VA 
medical treatment she has received for 
her lumbosacral spine disability since 
May 2003.  

2.  Any available medical records from 
the Jacksonville VAOPC dated from July 
1996 to September 2001 and from May 2003 
should be obtained.  The procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities should be followed.  All 
records and/or responses received should 
be associated with the claims file.  

3.  Appropriate action should be 
undertaken to obtain any available 
treatment records from "Heartland 
Physical Therapy" and from " Dr. Mark 
A. Spatola" as identified by the veteran 
in a September 2002 statement.  

4.  The veteran should be sent a letter 
that notifies her that records she 
identified pertaining to her treatment 
from Kingsland Physical Therapy and from 
Dr. Doreen Dargon cannot be obtained, 
explains the efforts to obtain them, and 
describe further action to be taken in 
compliance with 38 C.F.R. § 3.159(e)(1).  

5.  Following the developed above, to 
include securing any additional medical 
records, the veteran should be scheduled 
for a neurological examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the examiner 
designated to examine the veteran.  All 
appropriate tests and studies that are 
deemed necessary (to include 
electrophysiologic study) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether the 
veteran has any current neurological 
impairment associated with her service-
connected disability of the lumbosacral 
spine.  If so, the examiner should 
identify the specific nerve, or nerves, 
involved.  For each affected nerve, the 
examiner should indicate whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or paralysis.  
If paralysis of any nerve is identified, 
the examiner should indicate whether the 
paralysis is complete or incomplete and, 
if it is incomplete, whether the 
incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

6.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated, to 
include consideration of separate 
evaluation for neurological impairment, 
if appropriate.  Otherwise, if the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


